Citation Nr: 0929548	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-08 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a back 
injury.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976.  

This matter comes before the Board of Veterans Affairs 
(Board) on appeal from a rating decision entered in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, denying the veteran's claims 
for service connection for PTSD, residuals of a back injury, 
and bilateral hearing loss.  This matter was certified to the 
Board for review by the RO in Portland, Oregon.  

The issue of the veteran's entitlement to service connection 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Service examination and treatment records fail to 
identify the occurrence of a back injury or treatment 
therefor, but the veteran credibly reports the occurrence of 
a back injury in service.  

2.  A back disorder as a residual of an in-service back 
injury is not shown in service or for years following the 
veteran's separation from service; competent evidence of a 
nexus between currently shown back disorders, variously 
diagnosed as osteoarthritis at L1-2, wedge deformity of L1, 
and degenerative disc disease of the lumbar spine, and the 
veteran's period of service or any event thereof is lacking.  

3.  In-service acoustic trauma is conceded based on the 
veteran's duty as a crew chief exposed to loud aircraft 
noise, but hearing loss is not shown in service or for many 
years following the veteran's separation from service and 
competent evidence fails to link currently existing hearing 
loss to the veteran's period of service or any event thereof.  




CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in or 
aggravated by service, nor may arthritis of the back be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may a sensorineural hearing loss be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claims, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the RO's VCAA letter of February 
2004.  Notice was provided to the Veteran as to the Court's 
holding in Dingess/Hartman through the statement of the case 
provided to him in January 2007.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the VCAA notice letter of February 2004 
preceded entry of the RO's initial action in November 2004, 
in accord with Pelegrini.  Full VCAA notice, and, in 
particular, that pertaining to Dingess-Hartman followed the 
initial adjudication, but any defect in the timing of the 
notice provided was cured by the RO's issuance of a 
supplemental statement of the case in April 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
a supplemental statement of the case to cure timing of a 
notification defect). Thus, any error involved was merely of 
a harmless variety and no prejudice to the Veteran resulted.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that, except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service 
treatment and personnel records, as well as a variety of VA 
treatment records compiled during post-service years.  
Moreover, the Veteran does not specifically point to records 
which are either missing from the record or for which VA 
assistance is specifically sought to obtain.  

As to the VA's duty to provide an examination and/or opinion 
addressing the question of current disability and the 
existence of a nexus between current disablement and service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The record reflects that a hearing loss disability is not 
apparent until more than 30 years after service and the RO 
has afforded the Veteran a VA medical examination, which 
included a nonspeculative nexus opinion regarding the alleged 
causal link between hearing loss and service.  The Board 
finds no further duty to provide an examination or medical 
opinion with respect to hearing loss.  As for the issue of 
the service incurrence or aggravation of the veteran's back 
disorder, the Veteran reports the occurrence of an in-service 
back injury but there is no medical or X-ray evidence of a 
back disorder until more than 27 years post-service.  In 
addition, there is no competent evidence of a nexus between 
the veteran's existing back disorder and his period of 
service or any injury occurring therein.  On this basis, the 
Board finds that there is no duty to provide a medical 
examination and/or opinion as to his back disorder.  Id.; see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Analysis of the Merits of the Claims

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and any 
chronic disease, such as an organic disease of the nervous 
system, including a sensorineural hearing loss, or arthritis, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war and the claimed disease or injury is combat-
related, lay evidence of in-service incurrence or aggravation 
of a disease or injury shall be accepted if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  In this instance, 
the Board accepts the veteran's account that he sustained a 
back injury in service and also that he suffered acoustic 
trauma while in service; however, there is no showing of a 
chronic back disorder or hearing loss in service or for many 
years after service and, in addition, competent evidence 
linking the claimed disorders to service is absent from the 
claims folder.  To that extent, the question of combat 
involvement is no dispositive in this case.  Notice is taken, 
too, that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran alleges that he sustained an injury to his back 
in service, the residuals of which resulted in the onset of a 
chronic back disorder.  He further argues that, while serving 
as an aircraft mechanic in service, he was exposed to 
excessive noise levels from aircraft and that such exposure 
led to his current bilateral hearing impairment. 

Service department records denote a military occupational 
specialty of the Veteran of an aircraft maintenance 
specialist.  Service examination and treatment records 
identify no complaints, findings, or diagnoses involving a 
back disorder or hearing loss of either ear.  The only 
documented back-related complaint set forth by the Veteran in 
service was made known in July 1972, when he also complained 
of a sore throat and other cold symptoms; the clinical 
impression at that time was of an upper respiratory 
infection.  Such records also disclose that in February 1973 
the Veteran received medical assistance for trauma to the 
head with a rifle butt in a robbery in Guam; no complaints or 
findings of hearing loss were made known at that time.  In-
service audiograms did not demonstrate the presence of 
hearing loss disability for VA purposes as defined by the 
applicable regulation, 38 C.F.R. § 3.385.  
After service, the Veteran when seeking VA medical assistance 
in October 2003 for substance abuse problems set forth a 
medical history of a prior back injury and a head injury when 
struck as a child by a drunk driver.  He also indicated that 
rheumatoid arthritis had been diagnosed in the 1980s, but had 
since been in remission.  No current complaint of hearing 
loss or a back disorder was made known other than a history 
of backaches.  No pertinent assessment was noted.  

The Veteran reported a history of back problems on a VA 
psychiatric examination in April 2004.  No pertinent 
diagnosis was set forth.  Beginning in or about 2005, the 
Veteran sought medical assistance for complaints of 
progressive back pain.  X-rays taken in October 2005 showed 
osteoarthritis at L1-2, a minimal wedge deformity of L1 with 
loss of less than 10 percent of vertebral height, and 
degenerative disc disease at L1-2 and L5-S1.  When seeking VA 
medical care in November 2005 for complaints of severe back 
pain, the Veteran reported having injured his back at age 19, 
which the Board notes would have corresponded to his period 
of military service.  Magnetic resonance imaging of the low 
back in November 2005 yielded an impression of degenerative 
disc changes, primarily at the L1-2 and L5-S1 levels.  When 
he was evaluated in December 2005, there was reported to be a 
30-year history of chronic low back pain.  Additional 
evaluation and treatment was subsequently received, inclusive 
of epidural injections of the lower spine.   

On a VA general medical examination in June 2007, the Veteran 
reported having significant hearing problems and noted that 
he had great difficulty in hearing others when background 
noise was present.  A VA psychological examination in October 
2007 yielded pertinent Axis III diagnoses of chronic pain and 
hearing loss.  A VA audiological examination in December 2007 
identified a mild to moderately severe sensorineural hearing 
loss of both ears meeting the criteria of 38 C.F.R. § 3.385.  
Based on a review of the claims folder and current 
examination findings, the VA examiner opined that the 
veteran's service treatment records did not support his claim 
for service connection for hearing loss, that his current 
hearing loss had its onset after service, and that the 
veteran's hearing loss had not been caused by in-service 
acoustic trauma.  

The Veteran reports that he suffered a back injury in service 
and that he was also exposed to excessive noise levels while 
serving as an aircraft mechanic on active duty.  He is able 
is able to offer competent testimony as to what his senses 
tell him, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994) and, 
while service treatment records in no way identify any injury 
to the back or a resulting chronic back disorder, or for that 
matter hearing loss of either ear, the Board concedes the 
existence of an in-service back injury and exposure to 
acoustic trauma.  

Notwithstanding the in-service back injury and acoustic 
trauma, no chronic back or hearing loss disorder is shown in 
service or for more than 27 years and 30 years, respectively, 
following the veteran's separation from service in May 1976.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  The existence of a back or hearing 
loss disorder is not confirmed by medical data until 2005 and 
2007, respectively, and it, too, is significant that 
competent evidence fails to link either disorder to the 
veteran's period of military service or any event thereof.  
No medical professional furnishes any finding or opinion 
linking an existing back disorder or hearing loss of the 
Veteran to his period of service or any injury or acoustic 
trauma therein.  The only medical professional to address the 
question of linkage between the veteran's sensorineural 
hearing loss and his period of service determined that there 
was no casual connection between in-service acoustic trauma 
and the veteran's hearing loss now present.  

While the Veteran himself argues that the in-service events 
led to the onset of his back and hearing loss disabilities, 
he is without the medical background or training to render a 
competent opinion as to medical diagnosis or etiology of 
either disability at issue.  Espiritu, supra.  He is 
competent to state whether he has some degree of hearing 
loss; however, the Veteran is not competent to diagnose a 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
Such diagnosis must be established by an audiological 
examination.  The Veteran's history of back pain has been 
considered but he is not competent to diagnose the underlying 
disease or disability that produces the pain.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu, 
supra.  The Veteran's back disability, to include arthritis 
and disc disease, has been diagnosed on the basis of clinical 
and X-ray examinations performed by medical professionals.  

To the extent that the Veteran is claiming continuity of back 
symptomatology (38 C.F.R. § 3.303(b)) during the gap of more 
than 27 years between an in-service injury and the initial 
post-service documentation of any back problems, as noted 
above, the absence of any contemporaneously recorded medical 
or lay evidence of any back symptoms for such a length of 
time weighs against the claim.  Maxon, supra.  In this case, 
the Board finds that the normal separation examination and 
the absence of any relevant medical findings for that 27 year 
period outweigh the Veteran's history of back pain during the 
period of time in question.  Simply put, the negative 
contemporaneously recorded medical evidence (i.e., the 
separation examination) and the absence of pertinent abnormal 
findings for so many years is more credible and persuasive 
than the lay statements provided more than 27 years later.  
And it is again important to note that there is no competent 
opinion that links a current back disorder to service.   

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for residuals of a back injury and for 
bilateral hearing loss.  Accordingly, the benefit of the 
doubt doctrine does not apply to the instant case.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant").


ORDER

Service connection for residuals of a back injury is denied.  

Service connection for bilateral hearing loss is denied.  

REMAND

The Veteran alleges that he has PTSD as a result of one or 
more in-service stressors, including but not limited to his 
involvement in an incident in which he was beaten and robbed 
while in Guam, the shooting death in service of a friend, and 
his involvement in a fight occurring at the El Toro 
dispensary.  To date, the development of this case has been 
attempted on the basis of these types of stressors only.   

VA medical records compiled in 2005 and 2006 reflect the 
existence of an additional stressor involving a series of 
sexual assaults occurring in 1973 when the Veteran was 
attending Tech School in Wichita Falls, Texas.  On those 
occasions, the Veteran reportedly was directed by his 
military superior to engage in sexual encounters with both 
that superior and his girlfriend.  In reviewing the 
circumstances of the veteran's account, a social worker noted 
in March 2005 that the Veteran appeared to have been 
victimized by his inclusion in those encounters with both 
male and female partners.  To this point, this matter has not 
been developed on the basis of a stressor involving sexual 
assault or trauma.  

A PTSD claim based upon personal assault involves different 
considerations.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 
12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997), the United States Court of Appeals for 
Veterans Claims recognized that it had at one point held "an 
opinion by a mental health professional based on a post- 
service examination of the veteran cannot be used to 
establish the occurrence of a stressor[.]"  The latter 
statement, however, had been made in the "context of 
discussing PTSD diagnoses other than those arising from 
personal assault."  Id.  As to personal-assault cases, the 
Court noted that VA had provided for special evidentiary 
development procedures, "including interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually-transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources. Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  See M21- 1MR, Part IV, 
Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 
2005); 38 C.F.R. § 3.304(f)(3).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  In this instance, compliance with the 
various regulatory requirements and the Manual provisions 
pertaining to personal assault, including sexual trauma, was 
not effectuated by the RO.  Remand is required to effectuate 
these actions.  

Accordingly, the case is REMANDED for the following actions:

1.  Advise the Veteran that evidence from 
sources other than his service records 
may corroborate his account of an alleged 
in-service personal or sexual assault.  
Examples of such evidence include, but 
are not limited to:  Statements from 
fellow servicemen; records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually-transmitted diseases; and 
statements from roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  See M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005).

The Veteran should likewise be afforded 
an opportunity to provide any additional 
information regarding the who, what, 
when, where, and how as to the alleged 
in-service personal or sexual assault, 
and an additional opportunity to clarify 
the details as to any of the other 
stressors leading to his claimed PTSD.  

Based on the veteran's response to such 
request, any and all assistance due the 
Veteran under the VA's duty-to-assist 
obligation should then be afforded in an 
effort to verify his claimed stressors.

2.  Obtain all VA examination and 
treatment reports regarding the veteran's 
psychiatric status which were compiled 
since October 2007 for inclusion in his 
claims folder.

3.  Thereafter, the report of a VA 
psychological examination conducted on 
October 26, 2007, at the Roseburg VA 
Medical Center by J. Finney, Ph.D., must 
be returned to Dr. Finney for the 
preparation of an addendum to his earlier 
report.  If Dr. Finney is unavailable, 
the Veteran must be accorded an 
additional VA PTSD examination at the 
applicable VA medical facility in Oregon 
for evaluation of the nature and etiology 
of his claimed PTSD.  As well, Dr. Finney 
or his designee may recall the Veteran 
for further evaluation and testing as Dr. 
Finney or his designee may deem 
appropriate.  The veteran's claims file 
must be furnished to Dr. Finney or his 
designee for use in the study of this 
case and the author of the addendum 
should indicate whether the claims folder 
was provided and reviewed.

Ultimately, Dr. Finney or his designee 
must answer the following:

(a) Does the Veteran meet the 
diagnostic criteria for PTSD, 
as defined by the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders (4th 
ed. 1994).

(b) If the answer to (a) is in 
the affirmative, is it at least 
as likely as not (50 percent or 
greater degree of probability) 
that the veteran's PTSD is 
causally linked to any claimed 
personal or sexual assaults 
shown by behavioral changes of 
the Veteran following such 
incidents, which reportedly 
occurred in service during 1973 
in Wichita Falls, Texas?  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended onset date 
or causal relationship; less likely 
weighs against the claim.

The examiner is requested to answer the 
question posed with use of the as likely, 
more likely or less likely language.  The 
examiner is also asked to provide a 
rationale used in formulating his or her 
opinion in the written report.

4.  Lastly, readjudicate the veteran's 
claim for service connection for PTSD.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


